 Exhibit 10.23

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Execution Version

 

SECOND AMENDMENT TO
TOUR OPERATOR AGREEMENT

 

This Second Amendment to Tour Operator Agreement (the “Second Amendment”) is
made and entered into as of this 9th day of March, 2015 by and between National
Geographic Society, a District of Columbia non-profit corporation (“NGS”), and
Lindblad Expeditions, Inc., a New York corporation, including its wholly owned
subsidiaries (collectively, “Lindblad”).

 

W I T N E S S E T H:

 

WHEREAS, NGS and Lindblad are parties to that certain Tour Operator Agreement,
dated as of December 12, 2011, and amended November 20, 2014 (the “Tour Operator
Agreement”);

 

WHEREAS, Lindblad proposes to enter into the Merger Agreement (as defined
below), pursuant to which Argo Merger Sub, Inc. will merge with and into
Lindblad in the Initial Merger, with Lindblad surviving as the Interim
Corporation, and the Interim Corporation will merge with and into Argo
Expeditions, with Argo Expeditions surviving as the Surviving Company in the
Subsequent Merger;

 

WHEREAS, Section 18.4 the Tour Operator Agreement provides that no assignment
may be made by Lindblad except with the prior consent of NGS; and

 

WHEREAS, NGS and Lindblad wish for the Tour Operator Agreement to remain in
force between NGS and the Surviving Company following consummation of such
transactions in order to continue their broad strategic alliance to further each
organizations’ individual goals of helping people explore the world and
inspiring people to care about the planet;

 

NOW, THEREFORE, in consideration of the premises, the covenants contained herein
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

1.            Definitions.

 

(a)          Capitalized terms and other terms contained and used in this Second
Amendment that are not specifically defined herein shall have the meanings
ascribed to them in the Tour Operator Agreement. The capitalized terms and other
terms contained and used this Second Amendment and which are defined below shall
have the respective meanings ascribed to them as follows and shall be deemed
incorporated into the Tour Operator Agreement as if set forth therein:

 

(i)           “Acquiror” means Capitol Acquisition Corp. II, a Delaware
Corporation.

 

(ii)          “Argo Expeditions” means Argo Expeditions, LLC, a Delaware limited
liability company.

 

(iii)         “Initial Merger” means the merger of Argo Merger Sub, Inc., a
Delaware corporation, with and into Lindblad, immediately following which the
separate corporate existence of Argo Merger Sub, Inc. will cease and Lindblad
will continue as the surviving corporation in such merger (the “Interim
Corporation”).

 

 

 

 

(iv)         “Lindblad Parties” means S. Lindblad and the other holders of
issued and outstanding shares of Lindblad immediately prior to the effective
time of the Initial Merger.

 

(v)          “Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of March 9, 2015, by and among Acquiror, Argo Expeditions, Argo Merger
Sub, Inc. and Lindblad.

 

(vi)         “Person” means any human being, organization, general partnership,
limited partnership, corporation, limited liability company, joint venture,
trust, business trust, association, governmental entity or other legal entity.

 

(vii)        “S. Lindblad” means Sven Lindblad, a resident of the State of New
York, and the beneficial and record owner of 70.42% of the issued and
outstanding shares of equity interests in Lindblad as of immediately prior to
consummation of the Transaction.

 

(viii)       “Subsequent Merger” means the merger of the Interim Corporation
with and into Argo Expeditions, immediately following which the separate
corporate existence of the Interim Corporation will cease and Argo Expeditions
will continue as the surviving entity in such merger (the “Surviving Company”)
and will change its name to “Lindblad Expeditions, LLC”.

 

(ix)          “License Agreement” means that certain Alliance and License
Agreement entered into as of December 12, 2011, and amended as of November 20,
2014, between NGS and Lindblad, as amended as of the date hereof and as may be
subsequently amended at any time and from time to time.

 

(x)           “Transaction” means the transactions, including the Initial Merger
and the Subsequent Merger, contemplated by the Merger Agreement; provided, that
the term “Transaction” shall only apply if (A) the Transaction Closing Date
occurs on or before June 30, 2015; (B) the Surviving Company is the successor to
all assets, rights and liabilities of Lindblad; (C) the assets, rights and
liabilities of Lindblad immediately prior to the Subsequent Merger constitute
all or substantially all of the assets, rights and liabilities, as applicable,
of the Surviving Company immediately following the Subsequent Merger; and (D)
immediately following the Transaction Closing Date (1) the Lindblad Parties
collectively own, directly or beneficially, no less than 40% of the issued and
outstanding shares of common stock, par value $0.0001 per share, of Acquiror and
(2) S. Lindblad owns, directly or beneficially, no less than 25% of such issued
and outstanding shares of common stock, (3) the following individuals serve as
senior executive officers of Acquiror in the office corresponding to such
individual’s name: S. Lindblad – Chief Executive Officer, Ian Rogers – Chief
Financial Officer and Chief Operating Officer and Trey Byus – Chief Expedition
Officer, and (4) S. Lindblad and two individuals appointed by him serve as
members of the board of directors of Acquiror, which individuals, together with
S. Lindblad, represent a majority of the members of the board of directors of
Acquiror.

 

(xi)          “Transaction Closing Date” means “Closing Date” as defined in
Section 2.3 of the Merger Agreement.

 



2

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(xii)         “Transfer” means a sale, assignment, transfer, conveyance, gift,
devise or any other disposition.

 

(b)           The definitions in this Section 1 shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references to “party” and
“parties” shall be deemed references to the parties to this Second Amendment
unless the context shall otherwise require. All references to Sections shall be
deemed references to Sections of this Second Amendment, unless the context shall
otherwise require. The terms “this Agreement,” “hereof,” “hereunder” and similar
expressions refer to this Second Amendment as a whole and not to any particular
Section or other portion hereof and include any agreement supplemental hereto.
The conjunction “or” shall be understood in its inclusive sense (and/or) The
division of this Second Amendment into Sections and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation of this Second Amendment.

 

2.            Amendments. As of the Second Amendment Effective Date, without any
further actions of the parties, the Tour Operator Agreement shall be, and hereby
is, amended as follows:

 

(a)           The second and final sentence of the first paragraph of the
Preamble to the Tour Operator Agreement shall be deleted in its entirety and the
following sentence shall be inserted in lieu thereof:

 

This Agreement is intended to apply to the marketing, sale and operation of all
NGE/Lindblad Trips (defined below) scheduled to depart in calendar years 2012
through 2025.

 

(b)           Section 5.14.1 of the Tour Operator Agreement shall be deleted in
its entirety and the following provision shall be inserted in lieu thereof:

 

5.14.1 Lindblad shall be entitled to keep [*] of the [*] (and [*] of the [*] of
any applicable pre- or post-trip extension) for NGE/Lindblad Trip Participants
to [*]. Within 30 days of the departure date of each Trip, Lindblad shall pay to
NGS a fee per NGE/Lindblad Trip Participant equal to the aggregate amount of
[*]. The total of the fees payable by Lindblad to NGS per NGE/Lindblad
Participant pursuant to this Section 15.4.1 is hereafter referred to as the “NGS
Fee”. No NGS Fee shall be payable pursuant to this Section 15.4.1 if a Modified
NGS Fee is payable by Lindblad to NGS pursuant to Section 15.4.3(B).

 



3

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c)           Section 5.14.6 of the Tour Operator Agreement, including all prior
amendments thereto, shall be deleted in its entirety and the following
provisions shall be inserted in lieu thereof:

 

5.14.6     NGS Revenue Incentive Payments.

 

A.           If at any time, and from time to time, during the Term, in any
calendar year the Commissionable Revenues for such calendar year [*] (such
amount, the “NUS Revenue Incentive Threshold”), then Lindblad shall pay NGS a
fee (a “NGS Revenue Incentive Payment”) in an amount equal to [*] of the [*].

 

B.           At the same time that Lindblad pays the 4th quarter Royalty payment
(pursuant to Section 14 of the License Agreement) for any calendar year,
Lindblad shall (i) deliver to NGS a certificate setting forth (A) the total
aggregate amount of Commissionable Revenues for such calendar year and (B) if
the NGS Revenue Incentive Threshold has been achieved for such calendar year,
the amount payable as the NGS Revenue Incentive Payment and (ii) pay to NGS any
and all amounts payable as the NGS Revenue Incentive Payment, if any. In the
event a NGS Revenue Incentive Payment amount is revised on or before April 30 of
any calendar year as a result of an audit, Lindblad will notify NGS and will
make any applicable adjustment in its next Royalty payment to NGS.

 

C.           The first NGS Revenue Incentive Payment will be calculated on the
calendar year beginning January 1, 2015, and NGS will be eligible for its first
NGS Revenue Incentive Payment in January 2016 for the 2015 calendar year.

  

(d)          Section 5 of the Tour Operator Agreement shall be amended by
inserting the following provision as Section 5.14.8:

 

5.14.8     Additional Royalty Payment. Lindblad shall pay NGE an annual
additional royalty payment of [*], payable on December 31 of each year.

 

(e)          Section 9 of the Tour Operator Agreement shall be deleted in its
entirety and the following provision shall be inserted in lieu thereof:

 

9.           Term of Contract. This Agreement commences as of the Effective Date
and expires December 31, 2025 (the “Term”). The Agreement may be terminated
prior to its scheduled expiration pursuant, but without limitation, to the
provisions of the Sections headed Termination and Rights and Duties after
Termination. The Term may be extended if both parties agree in a written
amendment to this Agreement signed by both parties.

 

(f)           Exhibit G to the Tour Operator Agreement shall be deleted in its
entirety.

 



4

 

 

3.            Assignment; Consent to Transaction.

 

(a)            In accordance with Section 18.4 of the Tour Operator Agreement
NGS hereby consents to the Transaction, including the assignment of the Tour
Operator Agreement to the Surviving Company in connection therewith, and NGS
hereby acknowledges and agrees that neither the Initial Merger nor the
Subsequent Merger, so long as consummated as part of the Transaction, will
constitute a breach, default or termination event under Section 18.4 of the Tour
Operator Agreement.

 

(b)            The parties hereby acknowledge and agree that immediately
following the Transaction Closing Date for all purposes of the Tour Operator
Agreement “Lindblad” shall refer to Lindblad Expeditions LLC, the company
surviving the consummation of the transactions contemplated by the Subsequent
Merger.

 

4.            Reaffirmation of  Tour Operator Agreement. Except as expressly
provided herein, the Tour Operator Agreement is not amended, modified or
affected by this Second Amendment, and the Tour Operator Agreement and the
obligations of the parties thereunder are hereby ratified and confirmed by NGS
and Lindblad in all respects.



  

5.            Effective Date of the Second Amendment. This Second Amendment
shall be effective on the Transaction Closing Date (the “Second Amendment
Effective Date”), provided, however, that the parties hereto acknowledge and
agree that Section 24(d) of the License Agreement, as amended by Section 2(f) of
the Second Amendment to Alliance and License Agreement, shall govern the rights
and obligations of the parties with respect to the disclosure of confidential
information in connection with all disclosures made by Lindblad or Acquiror in
connection with seeking the approval of the stockholders of Acquiror for the
Transaction, provided, further, that the modified economic terms described in
this Second Amendment, other than the amendments under Section 2(c) hereof,
shall not take effect until June 1, 2015; and, provided, further, that the
amendments under Section 2(c) shall be effective as of January 1, 2015. In the
event that the Transaction fails to occur, then the provisions of Section 2 of
this Second Amendment shall be void ab initio and have no force or effect.

 

6.            Miscellaneous.

 

(a)            The validity, performance, construction and effect of this Second
Amendment shall be governed by and construed under the laws of the District of
Columbia, without giving effect to any choice of law principles that would
require the application of the laws of a different jurisdiction.

 

(b)            For purposes of judicial resolution, the parties each hereby
irrevocably consent to the exclusive jurisdiction of the state and federal
courts located in the District of Columbia and further hereby expressly waive
any objections to the venue of said courts and the service of process and other
legal documents and pleadings by any method approved by said courts.

 

(c)            The parties agree, in any dispute relating to this Second
Amendment, to follow the dispute resolution procedure outlined in Section 18.2
of the Tour Operator Agreement.

 

(d)            This Second Amendment shall be construed without regard to any
presumption or any other rule requiring construction against the party causing
this Second Amendment to be drafted.

 

5

 

 



(e)            This Second Amendment amends the terms of the Tour Operator
Agreement as expressly provided above as of the Second Amendment Effective Date,
and, as of the Second Amendment Effective Date, the Tour Operator Agreement, as
so amended, along with the Second Amendment, sets forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter of the Tour Operator Agreement and supersedes, as
of the Second Amendment Effective Date, all prior and contemporaneous agreements
and understandings between the Parties with respect to the subject matter of the
Tour Operator Agreement. The foregoing sentence shall not affect the validity,
performance, construction or effect of the License Agreement.

(f)            The Second Amendment may be modified, supplemented or amended
only by a written instrument executed by the parties.

 

(g)            This Second Amendment shall inure to the benefit of, and be
binding upon, the parties and their respective permitted successors and assigns.
Nothing contained in this Second Amendment, express or implied, is intended to
confer upon any Person other than the parties and their respective permitted
successors and assigns, any rights or remedies under or by reason of this Second
Amendment.

 

(h)            This Second Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. In place of the transmittal of original documents, and where permitted
by applicable law, such executions may be transmitted to the other parties by
facsimile, portable document format (pdf) or similar electronic image-based
format (collectively, “Facsimile”) and such Facsimile execution shall have the
full force and effect of an original signature. All fully executed counterparts,
whether original executions or Facsimile executions or a combination, shall be
construed together and shall constitute one and the same agreement.

 



7.            Conditions Precedent. Each and every provision of this Agreement
shall be contingent and become effective only upon the execution and delivery by
S. Lindblad of an Option Agreement (the “Option”) granting to NGS the right to
purchase from S. Lindblad, for a per share exercise price equal to ten dollars
($10.00), five percent (5%) of the issued and outstanding shares of Acquiror’s
common stock, par value $0.0001 per share, as of the Transaction Closing Date,
which, for purposes hereof, will take into account all outstanding options,
warrants and other securities convertible into, or exchangeable for, shares of
the Acquiror’s capital stock (other than (i) options granted to employees of
Acquiror or the Surviving Company under employee stock option plan(s) of the
Acquiror or the Surviving Company, as the case may be, (ii) 10,000,000 warrants
to purchase Acquiror common stock included in the Acquiror units issued by
Acquiror in its initial public offering, (iii) 5,600,000 warrants purchased by
the Acquiror’s sponsors in a private placement and (iv) up to 1,250,000 shares
of Acquiror common stock held in escrow pursuant to that certain Stock Escrow
Agreement, dated as of May 10, 2013, among Acquiror, Continental Stock Transfer
& Trust Company, as escrow agent and the sponsors of Acquiror party thereto,
that are subject to forfeiture as set forth therein, provided, that the number
of shares subject to the Option shall be increased to reflect five percent (5%)
of the foregoing shares if the condition to the release of such shares from
escrow is satisfied). The Option shall become effective and exercisable upon the
Transaction Closing Date. For a period of five (5) years commencing on the
Transaction Closing Date, NGS shall not Transfer any of the shares of Acquiror’s
common stock purchasable upon exercise of the Option in accordance with the
terms thereof (such shares, the “Option Shares”); provided, however, that the
foregoing restriction shall lapse as to a percentage of the Option Shares equal
to the quotient (expressed as a percentage) obtained by dividing (x) the number
of shares issued to S. Lindblad in connection with the Transaction that are
Transferred by S. Lindblad prior to the fifth (5th) anniversary of the Closing
Date by (y) the number of shares issued to S. Lindblad in connection with the
Transaction. In connection with the Transaction, the Option Shares shall be put
into escrow. The Option Agreement will include a binding commitment by Acquiror
to cooperate with any request made by NGS to remove any restrictive legend from
the share certificates representing the shares of Acquiror common stock it
purchases from S. Lindblad pursuant to the Option Agreement and otherwise
facilitate the private or public sale of any such shares by NGS on a securities
exchange or otherwise, in each case subject to applicable law. For the avoidance
of doubt, the Option shall be the same Option as in Section 7 of that certain
Second Amendment, dated as of the date hereof, to the License Agreement.

 

[signatures on following page]

 



6

 

  

IN WITNESS WHEREOF, this Second Amendment to Tour Operator Agreement has been
executed by the parties, all as of the date first above written. 

 

  LINBLAD EXPEDITIONS, INC.         By:       Name:       Title:          
NATIONAL GEOGRAPHIC SOCIETY         By:       Name:     Title:

 

[Signature Page to Second Amendment to Alliance and License Agreement]

 

 

 



 

